Forum Funds Absolute Strategies Fund Supplement dated July 12, 2012 to the Prospectus dated August 1, 2011 All references to Yacktman Asset Management Co. in the Prospectus are hereby deleted and replaced with Yacktman Asset Management LP. The second to last paragraph in the section entitled “The Adviser and Subadvisers” on page 24 of the Prospectus is hereby deleted in its entirety and replaced with the following: Yacktman Asset Management LP commenced operations in 1992 as Yacktman Asset Management Co. and provides investment advisory services for institutional clients and long-term investors.The Subadviser is also the investment adviser for two other mutual funds. For more information, please contact a Fund customer service representative at (888) 992-2765 (toll free) * * * PLEASE RETAIN FOR FUTURE REFERENCE. Forum Funds Absolute Strategies Fund Supplement dated July 12, 2012 to the Statement of Additional Informationdated August 1, 2011 (“SAI”) All references to Yacktman Asset Management Co. in the SAI are hereby deleted and replaced with Yacktman Asset Management LP. The table on page 29 of the SAI in the subsection entitled “Ownership of the Adviser and Subadvisers” in the section entitled “Investment Adviser” is hereby deleted in its entirety and replaced with the following: Subadvisers Controlling Persons/Entities Aronson+Johnson+Ortiz, LP Theodore R. Aronson Horizon Asset Management, Inc. Horizon Kinetics LLC Kovitz Investment Group, LLC Mitchell A. Kovitz Longhorn Capital Partners, L.P. Kristopher N. Kristynik MetWest Asset Management, LLC TCW Group, Inc. Mohican Financial Management, LLC Eric C. Hage and Daniel C. Hage SSI Investment Management, Inc. John D. Gottfurcht and Amy Jo Gottfurcht St. James Investment Company, LLC Robert J. Mark TWIN Capital Management, Inc. Geoffrey Gerber Yacktman Asset Management LP Gotham Acquisition LP, LLC and Yacktman Asset Management Co. For more information, please contact a Fund customer service representative at (888) 992-2765 (toll free) * * * PLEASE RETAIN FOR FUTURE REFERENCE.
